418 So. 2d 294 (1982)
RYDER TRUCK RENTAL, INC., Eaton Corporation and B.F. Goodrich Company, Appellants,
v.
William Earl RAY and Patricia Ray, His Wife, Appellees.
No. 82-241.
District Court of Appeal of Florida, Third District.
July 13, 1982.
Rehearing Denied September 1, 1982.
Fowler, White, Burnett, Hurley, Banick & Strickroot and Henry Burnett, and Kimbrell, Hamann, Jennings, Womack, Carlson & Kniskern, and Blackwell, Walker, Gray, Powers, Flick & Hoehl and Todd A. Cowart, Miami, for appellants.
Colson, Hicks & Eidson and Mary Friedman, Miami, for appellees.
Before HENDRY, SCHWARTZ and NESBITT, JJ.
PER CURIAM.
We affirm on the authority of the rule that when one of the parties is domiciled in the state of Florida, the doctrine of forum non conveniens does not permit the dismissal even of a claim which arose in and has almost all its relevant contacts with another state. Houston v. Caldwell, 359 So. 2d 858 (Fla. 1978); Sempe v. Coordinated Caribbean Transport, Inc., 363 So. 2d 194 (Fla. 3d DCA 1978), cert. denied, 372 So. 2d 467 (Fla. 1979). Moreover, we cannot hold that the trial court abused its discretion under Section 47.122, Fla. Stat. (1979) in declining to transfer the case to another Florida county which itself had limited meaningful relationship to the action. This association, while greater than that of Dade County where the case was brought, was not sufficient to overcome, as a matter of law, the plaintiff's statutory right to the choice of forum. See Houchins v. Florida East Coast R. Co., 388 So. 2d 1287 (Fla. 3d DCA 1980), and cases cited.
Affirmed.